1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1-20, in the reply filed on January 4, 2022 is acknowledged.
Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 4, 2022.
3.	The Sequence Listing filed April 19, 2022 is approved.
	The substitute specification filed April 19, 2022 has been entered.
4.	The claim for priority set forth in the Application Data Sheet filed October 13, 2021 and in paragraph [0001] of the (substitute) specification filed April 19, 2022 is objected to because the relationship between the instant application and parent application 17/489,495 is incorrect.  The instant application is a continuation-in-part, rather than a continuation, of the parent application ‘495 because of the presence of subject matter in the instant application which is not present in the disclosure of the parent application ‘495.  The subject matter which is present in the instant application but which is not present in the disclosure of the parent application ‘495 is the recitation in claims 10 and 20 of a glycan content for the F(ab’)2 portion of aflibercept.  In the response filed April 19, 2022, Applicant argues that the F(ab’)2 portion of aflibercept is equivalent to VEGF MiniTrap molecule, and that the glycosylation pattern of MiniTrap is disclosed in Example 8 and Table 8-14 of the parent application ‘495.  The examiner agrees with Applicant’s argument that the F(ab’)2 portion of aflibercept is equivalent to VEGF MiniTrap molecule.  However, the examiner does not agree with Applicant’s argument that the glycosylation pattern of MiniTrap disclosed in Example 8 and Table 8-14 provides written descriptive support for the numerical glycan content limitations recited in claims 10 and 20.  Initially, it is noted that Table 8-14 is silent as to the mannose-5 content of its three VEGF MiniTrap proteins.  Secondly, Table 8-14 discloses glycosylation pattern for three VEGF MiniTrap proteins.  Each glycosylation pattern is a specific combination of fucosylation, galactosylation, sialylation, and High Mannose.  However, as recited in claims 10 and 20, the F(ab’)2 portion of the aflibercept is not required to have a glycosylation pattern comprising a specific combination of fucosylation, galactosylation, sialylation, and High Mannose.  Rather, only one of these variables needs to be satisfied by the F(ab’)2 portion of the aflibercept, leaving the remaining variables to be freely chosen.  Example 8 and Table 8-14 of the parent application ‘495 do not support such a broad range of glycosylation patterns.  Finally, for each individual glycan, the three specific examples in Table 8-14 do not provide written descriptive support for the broader ranges recited in claims 10 and 20.  For example, the 42.9%, 57.8%, and 57.2% fucosylation does not support the broader claimed range of about 40% to about 60%.  Disclosure of three specific numerical values does not provide explicit, implicit, or inherent support for the broader ranges currently claimed.  A similar analysis applies for each of % galactosylation, % sialylation, and % High Mannose.  The examiner maintains his position that the subject matter of claims 10 and 20 is not present in the disclosure of the parent application ‘495.  Correction is required.
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed subject matter which is not disclosed in parent application 17/489,495, identified in section 4 above, needs to be recited verbatim in the instant specification.
6.	The abstract of the disclosure is objected to because more detail is required as to the purification method which is currently claimed.  Correction is required.  See MPEP § 608.01(b).
	The amended Abstract filed on April 19, 2022 was not submitted on a separate sheet not including other parts of the application or other material.  See 37 CFR 1.72(b) and MPEP 608.01(b)(I)(C).  Re-submission of the amended Abstract in appropriate form will overcome the above objection.
7.	The disclosure is objected to because of the following informalities: At paragraph [0001], line 6, “This application” should be changed to “U.S. Patent Application No. 16/996,007” so as to clarify which application actually claims priority to the provisional application.  Appropriate correction is required.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9.	Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The glycan limitations recited in claim 1, step d), are unclear.  Firstly, it is unclear what is meant by the recitation that one or more glycans can be selected from one of four percentages.  A glycan is a chemical compound, not a percentage.  Further, “one” glycan is always going to be 100% of whatever glycan it happens to be.  It is unclear how “one glycan” can be less than 100% of anything.  Secondly, the basis for calculating the percentages, e.g., wt.% or mole %, is unspecified.  It is also unclear if the glycan percentages are based upon, e.g., total glycans present in the aflibercept, glycans present at any one position of the aflibercept, etc.  For the same reasons, the glycan limitations recited in claim 11, step d), are also unclear.  The glycan limitations recited in claims 10 and 20 are unclear.  Firstly, it is unclear what is meant by the recitation that one or more glycans can be selected from one of four percentages.  A glycan is a chemical compound, not a percentage.  Further, “one” glycan is always going to be 100% of whatever glycan it happens to be.  It is unclear how “one glycan” can be less than 100% of anything.  Secondly, the basis for calculating the percentages, e.g., wt.% or mole %, is unspecified.  It is also unclear if the glycan percentages are based upon, e.g., total glycans present in the aflibercept, glycans present at any one position of the aflibercept, etc.
10.	Claims 18 and 19 are objected to because of the following informalities:  At claim 18, line 3, “fraction” should be inserted after “flowthrough” so as to be consistent with the terminology used at line 2 of each claim.  At claim 19, line 1, “a” should be changed to “the” so that standard Markush terminology is used.  Appropriate correction is required.
11.	The effective filing date of instant claims 1-5, 7-9, 11-15, and 17-19 is deemed to be August 13, 2020, the filing date of provisional application 63/065,012.  Instant claims 1-9 and 11-19 are deemed to be entitled under 35 U.S.C. 120 to the benefit of the filing date of parent applications 17/489,495 17/205,745, and 16/996,007, and are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 63/065,012, because the four applications, under the test of 35 U.S.C. 112(a), disclose the claimed invention.
	Instant claims 1-5, 7-9, 11-15, and 17-19 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/944,635 because the provisional application ‘635, under the test of 35 U.S.C. 112(a), does not disclose aflibercept having the generic glycan profiles recited in instant claims 1-5, 7, 11-15, and 17.  Note that the bulk of the disclosure of provisional application ‘635 is drawn to VEGF mini-traps, with only Example 19 focusing on the production of aflibercept and its chemical analyses.
	The effective filing date of instant claims 10 and 20 is deemed to be October 13, 2021, the filing date of the instant application.  Instant claims 1-20 are deemed not to be entitled under 35 U.S.C. 120 to the benefit of the filing date of parent application 17/489,495 because the parent application ‘495, under the test of 35 U.S.C. 112(a), does not disclose the recitation in claims 10 and 20 of a glycan content for the F(ab’)2 portion of aflibercept.  See section 4 above.
12.	Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being obvious over Wang et al (U.S. Patent Application Publication 2021/0171605).  Wang et al teach forming aflibercept from cells cultured in a chemically defined medium.  A clarified harvest is formed, and aflibercept is separated out by Protein A binding and elution.  As set forth in Example 6 at pages 65-67, especially Tables 6-1 through 6-4, Wang et al teach forming aflibercept having a fucosylated glycan content ranging from about 43 to about 49%; a sialylated glycan content ranging from about 31% to about 44%; a mannose-5 content ranging from about 2 to about 13%; and a galactosylated glycan content ranging from about 59% to about 76%.
	Wang et al in Example 6 teach Protein A affinity chromatography for recovering the aflibercept from the clarified harvest, but do not teach subsequently purifying the recovered aflibercept via anion exchange chromatography and collecting purified aflibercept in a flowthrough fraction.  However, in general, Wang et al teach producing purified aflibercept from a clarified harvest via Protein A chromatography followed by anion exchange chromatography.  See, e.g., paragraphs [0018], [0019], [0198], [0294], and [0407].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to subject the aflibercept recovered by Protein A chromatography in Example 6 of Wang et al to further purification via anion exchange chromatography, because Wang et al teach the purification sequence of Protein A followed by anion exchange chromatography, and because one of ordinary skill in the therapeutic protein art would routinely subject a therapeutic protein to multiple purification steps in order to minimize the amount of impurities in the intended product and to produce a uniform product exhibiting uniform properties.  Because the product of the anion exchange chromatography suggested by Wang et al is also aflibercept, the aflibercept produced in the two-step purification process suggested by Wang et al would also have been expected to have a glycan profile the same as or similar to the glycan profiles set forth in Tables 6-1 through 6-4 of Wang et al; and in view of the relatively wide glycan ranges recited in the instant claims, the aflibercept produced in the two-step purification process suggested by Wang et al would have been expected to meet at least one of glycan ranges recited in the claims.  With respect to instant claims 7 and 17, because the same aflibercept is produced in Example 6 of Wang et al and in the instant claimed method, and because the aflibercept produced in Wang et al and in the instant claimed method has the same or similar glycan profiles, inherently the same type of glycosylation will occur at the same asparagine residues in Wang et al as is recited in instant claims 7 and 17.  With respect to instant claims 8 and 18, because Wang et al render obvious purifying its aflibercept by a combination of Protein A chromatography and anion-exchange chromatography, the purified aflibercept suggested by Wang et al would have been expected to have the same reduction in yellow-brown color, i.e. the same reduction in impurities, as is recited in instant claims 8 and 18.  With respect to claims 9 and 19, Example 6 of Wang et al does not teach the aflibercept-expressing cell which is cultured in the chemically defined medium.  However, in general, Wang et al teach that aflibercept can be produced by culturing cells, including CHO, NS0, Sp2/0, embryonic kidney cells, and BHK, in a chemically defined medium.  See, e.g., paragraphs [0012], [0031], and [0061].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to culture CHO, NS0, Sp2/0, embryonic kidney cells, or BHK cells expressing aflibercept in the method of Example 6 of Wang et al, because Wang et al teach these to be preferred cells for expressing aflibercept, and because the substitution of one known aflibercept-producing cell for another, with only the expected result that aflibercept continues to be produced in the cultured cells, is prima facie obvious.  See MPEP 2143(I)(B).  With respect to instant claims 10 and 20, Wang et al do not teach a glycan prolife for the F(ab’)2 portion of the aflibercept produced in Example 6.  However, because both Example 6 of Wang et al and instant claims 10 and 20 produce aflibercept, which by definition comprises a F(ab’)2 portion; in view of the identity or similarity in the overall glycan profile between the aflibercept of Example 6 of Wang et al and the aflibercept recited in the instant claims; and in view of the relatively wide glycan ranges recited in instant claims 10 and 20; the F(ab’)2 portion of the aflibercept produced in Example 6 of Wang et al would have been expected inherently to meet the glycan profile requirements of instant claims 10 and 20.
	Wang et al was published prior to the effective filing date of instant claims 10 and 20.  See the analysis set forth in section 11 above.  Further, Wang et al names inventors in addition to those named in the instant application, i.e. Inventors Chan and Balia.  Accordingly, Wang et al is available as prior art under 35 U.S.C. 102(a)(1) and 102(a2) against instant claims 10 and 20.
	The disclosure of Wang et al relied upon in the above rejection is disclose in provisional application 62/944,635, to which Wang et al claim priority under 35 U.S.C. 119(e).  See, e.g., paragraphs [0151], [0420], [0421], and [0428], and Tables 19-1 through 19-4, of the provisional application ‘635.  Accordingly, the disclosure of Wang et al relied upon in the above rejection has an earlier effective filing date than that of instant claims 1-5, 7-9, 11-15, and 17-19.  See the analysis set forth in section 11 above.  Further, Wang et al names inventors in addition to those named in the instant application, i.e. Inventors Chan and Balia.  Accordingly, Wang et al is available as prior art under 35 U.S.C. 102(a)(2) against instant claims 1-5, 7-9, 11-15, and 17-19.
13.	Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
	The rejection of the claims under 35 U.S.C. 112(b) based upon the presence of unclear glycan limitations is maintained.  Applicant’s arguments at page 10, line 17 - page 11, line 3, of the response do not explicitly address the rejection of claims 11 and 20 on this basis, but are assumed to apply to the rejection of these claims as well.  An example in the specification does not constitute a definition of claim terminology, and can not be relied upon to impart otherwise unclaimed limitations into the claims.  Further, while paragraph [0541] of the specification discloses a method for glycan analysis based upon the relative area percentages of N-glycan peaks, the claim limitations at issue do not mention N-glycans.  Finally, the cited section of the specification does not address the issues raised in the rejection.  For example, as asserted in the rejection, a glycan is not a percentage.  The cited paragraph of the specification does not state whether the relative area percentages are based upon wt. % or mole %.  The cited paragraph does not state whether the glycan percentages are based upon, e.g., total glycans present in the F(ab’)2 portion of aflibercept, glycans present at any one position of the F(ab’)2 portion of aflibercept, etc.  The rejections are maintained for the reasons of record.
	The obviousness rejection over Wang et al (U.S. Patent Application Publication 2021/0171605) is maintained.  Wang et al is still deemed to be prior art under 35 U.S.C. 102(a)(1) and 102(a)(2) against claims 10 and 20; and is prior art under 35 U.S.C. 102(a)(2) against claims 1-5, 7-9, 11-15, and 17-19.  An analysis of the effective filing date of the instant claims under 35 U.S.C. 120 as set forth in the Remarks is not sufficient to determine whether or not Wang et al is available as prior art under 35 U.S.C. 102(a)(2) against the instant claims.  It should be noted that in view of the amendment to claims 8 and 18, these claims are now included in the obviousness rejection over Wang et al.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 2, 2022